Mr. Justice Breese delivered the opinion of the Court: This was an action originally brought before a justice of the peace of St. Clair county, by Frederick Wiskamp, against Frederick Rabbermann, resulting in a judgment for the plaintiff for $10.50. The defendant appealed to the circuit court, where, on a trial by jury, a verdict was returned for plaintiff for the same amount. A motion for a new trial was overruled and a judgment rendered on the verdict, to reverse which the defendant appeals to this court. This is a very small case—one which should not have been brought to this court. The decision of two juries that the appellant is justly indebted to appellee $10.50 should terminate the controversy. We do not think the question of the statute of frauds arises in the case. As we understand the facts, appellant took the contract to build the school house, of Talbert, for $1000, and to pay for hauling that had been done by appellee for Talbert, of materials for the building. It is just that appellee should have his pay, and it is proved appellant, when he got the contract, promised to pay him. It was a part of the subject matter of the contract. The judgment must be affirmed. Judgment affirmed.